In an action to recover damages for breach of a contract, order of the County Court of Rockland county, granting defendant’s motion for summary judgment dismissing the complaint, and the judgment entered thereupon, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs." In our opinion, the alleged settlement of the former action, brought by the plaintiff’s assignors against the defendant for the same cause of action, alleged to have been effected between the attorneys for the parties therein, was in no way binding upon the plaintiffs in that action as there is no proof in this record that they ever authorized such settlement. Lazansky, P. J., Young, Seudder and Johnston, JJ., concur; Carswell, J., concurs in result.